SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

637
CAF 11-01028
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF ALEXIA L.
--------------------------------------
CHAUTAUQUA COUNTY DEPARTMENT OF SOCIAL                              ORDER
SERVICES, PETITIONER-RESPONDENT;

SHU L., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.

JANE E. LOVE, MAYVILLE, FOR PETITIONER-RESPONDENT.

SHERRY A. BJORK, ATTORNEY FOR THE CHILD, FREWSBURG, FOR ALEXIA L.


     Appeal from an order of the Family Court, Chautauqua County
(Judith S. Claire, J.), entered April 27, 2011 in a proceeding
pursuant to Social Services Law § 384-b. The order terminated the
parental rights of respondent.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court